The opinion of the Court was delivered by
Pochií, J.
The complaint of the defendant is that one of the jurors-who tried his case was a felon and an ex-convict, on which gro und lie-had moved for a new trial.
His counsel has omitted to incorpórate the evidence offered in support of his complaint in his bill of exceptions, and under our jurisprudence we cannot consider the same.
The rule is now well established that evidence in criminal cases taken in support of any plea or special defense will not be considered by this Court, unless incorporated in a bill of exceptions. The practical result of defendant’s omission in the jiremises is that we have no-evidence of the alleged disqualification of the juror of whom he complains. State vs. Ewen, 32 Ann. 782; State vs. Nelson, 32 Ann. 842; State vs. Miller, 36 Ann. 158. Under this showing we have no power to-entertain His point, and lienee the defendant can obtain no relief at dun-hands.
Judgment affirmed.